                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RAYMOND A. BRILEY,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:17-CV-522-JD-MGG

 JULIE LAWSON, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Raymond A. Briley, a prisoner without a lawyer, currently proceeds on claims

against Deputy Myers, Deputy Merrill, Deputy Rayl, and Lieutenant McPherson for

denying him medical treatment after a slip-and-fall at the St. Joseph County Jail in

violation of the Eighth Amendment ECF 14. He also proceeds on a claim that these

defendants placed him on suicide watch and issued disciplinary reports against him for

informing them of his slip-and-fall in violation of the First Amendment. The defendants

filed the instant motion for summary judgment on all claims, and Briley has filed a

response.

                                          FACTS

       At all relevant times, Briley was a prisoner at the St. Joseph County Jail, and the

defendants were correctional staff at the St. Joseph County Jail. According to the

defendants’ exhibits, which include affidavits, jail policies, incident reports, and

medical records, the following occurred. During the afternoon on June 13, 2017, Briley

fell in the dayroom in a small puddle of water that had formed because of a leaky
ceiling. ECF 56-1. Nurse Dawn told Deputy Myers that she saw the fall, and Deputy

Myers called out “man down” over the jail radio system. Id. Deputy Myers, Deputy

Merrill, Deputy Rayl, and Nurse Dawn entered the dayroom, and Nurse Dawn

evaluated Briley. Id. Meanwhile, in the tech room, Lieutenant McPherson reviewed the

video surveillance footage and observed that Briley had jogged toward the puddle of

water, immediately fell on his back, cushioned his fall with his right arm and shoulder,

and remained on the floor until staff arrived. ECF 56-4. He concluded that the fall was

intentional, announced his conclusion over the radio, and went to the dayroom. Id.

Nurse Dawn told Lieutenant McPherson that she evaluated Briley but did not see any

injuries. Id.

       Upon his arrival, Lieutenant McPherson asked Briley if he was suicidal or had

any intention of harming himself, and Briley said no. Id. Nevertheless, Lieutenant

McPherson believed that the intentional fall was unusual behavior and suggested a

desire for self-harm, and he referred Briley to Mental Health Services, who placed him

on suicide watch. Id. He based this decision on the St. Joseph County Jail policy on

suicide prevention and intervention as well as his training on determining whether an

inmate requires mental health treatment. Id. The policy includes the following:

       Any staff member who perceives an inmate as a possible suicide risk will
       notify medical and supervisory staff immediately. Any inmate identified
       as needing to see mental health personnel will have a referral form filled
       out which includes observed behavior, relevant statement, past and
       current mental health problems or suicidal tendencies, date form filled
       out, and staff member filling out form.

Id.



                                            2
       Later that evening, Briley reported pain, and medical staff measured his vitals

and gave him Tylenol. ECF 56-5 at 8. On June 14, 2017, Briley had no complaints, and

medical staff noted no significant symptoms. Id. On June 15, medical staff discharged

Briley from suicide watch. Id. at 23. X-rays of the spine and right shoulder revealed only

degenerative changes. Id. at 10, 13.

       Based on his belief that Briley fell intentionally, Lieutenant McPherson also

charged Briley with disruptive conduct, malingering, and lying to staff under the jail

disciplinary policy. ECF 56-4. A disciplinary hearing officer found him guilty based on

conduct reports and the video surveillance recording. Id.

       In response, Briley maintains that he was injured as a result of the fall, that the

defendants denied him medical attention, and that the suicide watch placement and the

disciplinary constituted retaliation. ECF 60. He contends that his attempt to break his

fall with his hand demonstrates that he had no intent to harm himself. He further

contends that the defendants have shown themselves to be untruthful by falsely

asserting that he failed to exhaust administrative remedies.

                                       DISCUSSION

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). In determining whether summary judgment is

appropriate, the deciding court must construe all facts in the light most favorable to the


                                             3
non-moving party and draw all reasonable inferences in that party’s favor. Ogden v.

Atterholt, 606 F.3d 355, 358 (7th Cir. 2010). “[V]aluations of witness credibility are

inappropriate at the summary judgment stage.” Springer v. Durflinger, 518 F.3d 479, 484

(7th Cir. 2008).

       Briley alleges that the defendants acted with deliberate indifference to his

medical needs by preventing him from receiving medical attention after the slip-and-

fall. To prevail on this claim, Briley must show: (1) his medical need was objectively

serious; and (2) the defendant acted with deliberate indifference to that medical need.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a

physician has diagnosed as mandating treatment, or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention. Greeno v. Daley,

414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant

“acted in an intentional or criminally reckless manner, i.e., the defendant must have

known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       To start, Briley has not identified a serious medical need or a specific injury.

While a slip-and-fall may result in injury, it is not, by itself, a serious medical need.

Notably, no medical evidence indicates that Briley was injured; instead, the X-rays to

his spine and right shoulder reveal only degenerative changes. Further, the undisputed

record does not indicate that the defendants deprived Briley of medical attention.

According to the record, Deputy Myers, Deputy Merrill, and Deputy Rayl brought


                                              4
Nurse Dawn with them in the immediate response to Briley’s fall. Nurse Dawn assessed

Briley, observed no injuries, and relayed her conclusions to the defendants. Lieutenant

McPherson then submitted a mental health referral to the medical unit, and he was

placed on suicide watch under the care of medical staff. Because no evidence suggests

that the defendants acted with deliberate indifference to serious medical needs, the

motion for summary judgment is granted with respect to the Eighth Amendment claim.

       Briley also alleges that the defendants retaliated against him for informing them

about the slip-and-fall by placing him on suicide watch and by issuing disciplinary

reports. To prevail on this claim, Briley must show that (1) he engaged in activity

protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was at

least a motivating factor in the Defendants’ decision to take the retaliatory action.”

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). “Once the plaintiff proves that an

improper purpose was a motivating factor, the burden shifts to the defendant . . . to

prove by a preponderance of the evidence that the same actions would have occurred in

the absence of the protected conduct.” Spiegla v. Hull, 371 F.3d 928, 943 (7th Cir. 2004);

Babcock v. White, 102 F.3d 267, 275 (7th Cir. 1996). Significantly, the record contains no

evidence to suggest that Deputy Myers, Deputy Merrill, and Deputy Rayl were

involved with the decision to place Briley on suicide watch or to issue him disciplinary

reports.

       Briley also cannot proceed on this claim against Lieutenant McPherson because

no evidence suggests that protected activity motivated Lieutenant McPherson’s


                                             5
conduct. The record indicates that Lieutenant McPherson was notified of the fall by

Deputy Myers’ radio call and by reviewing the surveillance video in the tech room. The

record further demonstrates Lieutenant McPherson decided to refer Briley to mental

health and to take disciplinary action based on his belief that the fall was intentional, a

belief he had formed before speaking with Briley or otherwise becoming aware of Briley

engaging in protected activity. Considering this belief, Lieutenant McPherson acted

appropriately by taking disciplinary action, which Briley has conceded. ECF 47 at 6.

Though Briley describes his placement on suicide watch as unnecessary and degrading,

Lieutenant McPherson explains that he observed Briley engaged in an unusual act of

intentional self-harm and referred Briley to mental health in accordance with his

training and jail policy. Nothing in the record contradicts this explanation, and, even if

placement on suicide watch was unjustified and punitive, the record contains no

evidence that Lieutenant McPherson’s decision was motivated by protected activity.

Therefore, the motion for summary judgment is granted with respect to the First

Amendment claim of retaliation.

       In sum, the court grants summary judgment on Briley’s claims under the First

and Eight Amendments in favor of the defendants, and there are no remaining claims in

this case.

       For these reasons, the court:

       (1) GRANTS the motion for summary judgment (ECF 55); and

       (2) DIRECTS the clerk to enter judgment and to close this case.




                                             6
SO ORDERED on June 20, 2019

                                      /s/ JON E. DEGUILIO
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              7
